Citation Nr: 9925240	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  96-23 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1991 to May 1994.  
There is no evidence of combat or Persian Gulf service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision.  In its 
current status, the case returns to the Board following 
completion of development made pursuant to its January 1997 
and October 1998 remands.  


REMAND

VA must inform the veteran of the evidence required to 
complete his claim.  38 U.S.C.A. § 5103 (West 1991).  

The veteran must present a "well grounded" claim.  That is, 
he must present a claim which is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Service connection is granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(16), 1110 
(West 1991).  That means that for a claim of service 
connection, there must be evidence of a current disability, 
evidence of disease or injury during service and evidence of 
a link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  See also Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

The record in this case does not show that the RO has 
informed the veteran that he must submit evidence which 
connects a current disability to disease or injury in 
service.  To comply with 38 U.S.C.A. § 5103 (West 1991) this 
Remand notifies him of this necessity.  

Personality disorders are not disabilities within the meaning 
of the law and regulations providing compensation benefits.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (1998).  In this case, 
there are diagnoses of personality disorders.  Personality 
disorders are diagnosed on Axis II.  See 38 C.F.R. § 4.30 
(1998); the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  

Acquired psychiatric disabilities are diagnosed on Axis I.  
Id.  In this case, there was an Axis I diagnosis in service 
(adjustment disorder with mixed emotional features).  There 
were also Axis I diagnoses on the May 1997 VA examination.  
To complete the record, the examiner should amend the May 
1997 examination report to contain an opinion as to the 
probability that the Axis I diagnoses in service are related 
to post service Axis I diagnoses.  The Board emphasizes, that 
this action is being taken to complete the record and that it 
is ultimately the claimant's responsibility to present 
evidence which connects a current disability to disease or 
injury during service.  38 U.S.C.A. § 5107(a) (West 1991).  
Further, as a lay witness, the veteran's assertion of a 
connection is not competent evidence.  Competent evidence 
connecting a current diagnosis to symptoms or diagnoses in 
service must come from a physician or other witness with the 
training and experience to render a competent opinion on such 
a medical question.  See Grottveit.  

The case is Remanded to the RO for the following:  

1.  The RO must notify the veteran that 
evidence connecting the current disability 
to disease or injury in service is 
required.  He should be afforded an 
opportunity to submit such evidence in 
accordance with 38 C.F.R. § 3.158 (1998).  

2.  If the veteran provides good reason 
for missing the previously scheduled 
examination and indicates that he will 
report for another examination, a current 
psychiatric examination should be 
scheduled.  The examiner should respond to 
the questions in part 3, below.  

3.  If the veteran is not examined again, 
the claims folder should be referred to 
the physician who did the May 1997 VA 
mental disorders diagnosis.  If she is not 
available, the case can the referred to 
another psychiatrist.  

The psychiatrist should express an opinion 
as to whether it is as likely as not that 
the current acquired psychiatric 
disability is the result of disease or 
injury during service.  The doctor should 
particularly discuss the relationship of 
the current Axis I diagnoses to the Axis I 
diagnosis in service.  

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the 
psychiatrist's report.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (1998) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

Following completion of these actions, the RO should review 
the claim.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












